Determination of respondent Comptroller of the City of New York, dated April 1, 1998, establishing the prevailing rate of wages for the title “Supervisor of Mechanics (Mechanical Equipment)”, unanimously confirmed, the petition denied, and the proceeding brought originally in this Court pursuant to Labor Law § 220 dismissed, without costs.
Substantial evidence supports the Comptroller’s finding, made after a thorough investigation of the relevant trades and occupations, that the private sector title “Master Mechanics (Mechanical Engineers)”, rather than “Foreman of Mechanics”, *597is in the “ ‘same trade or occupation’ ” as the public sector title in question (Matter of Kelly v Beame, 15 NY2d 103, 109). Concur — Lerner, P. J., Sullivan, Ellerin, Nardelli and Rubin, JJ.